Citation Nr: 0911417	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
lumbar strain.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Regional Office (RO) in 
Montgomery, Alabama rating decision.

In January 2006, a local hearing was held before a Decision 
Review Officer at the Montgomery, Alabama RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDING OF FACT

On March 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


